Citation Nr: 0921177	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-09 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
ear hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

In May 2009, the Board granted a motion to advance this case 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

As an initial matter, the Board notes that the issues of 
service connection for hearing loss of the left and right 
ears were developed as a single issue, that of entitlement to 
service connection for bilateral hearing loss.  However, the 
April 1956 rating decision only adjudicated the issue of 
entitlement to service connection for left ear hearing loss.  
Therefore, the hearing loss issues for consideration before 
the Board at this time are (1) whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for left ear hearing loss and (2) 
entitlement to service connection for right ear hearing loss 
on the merits.    

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed April 1956 rating decision, the RO 
denied the claims of entitlement to service connection for 
hearing loss of the left ear and tinnitus; right ear hearing 
loss was not shown.  

2.  The evidence added to the record since April 1956, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claims of service connection for hearing 
loss of the left ear and tinnitus.

3.  The Veteran was exposed to noise during active service.

4.  The Veteran's current diagnoses of hearing loss of the 
left ear and tinnitus have been attributed to active service.


CONCLUSIONS OF LAW

1.  The April 1956 rating decision that denied the claim of 
entitlement to service connection for left ear hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the April 1956 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for left ear 
hearing loss have been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).

3.  The April 1956 rating decision that denied the claim of 
entitlement to service connection for tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002).

4.  The evidence received subsequent to the April 1956 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for tinnitus 
have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

5.  Left ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2008).

6.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran is claiming entitlement to service connection for 
hearing loss and tinnitus.  The Board observes that a rating 
decision denying service connection for hearing loss of the 
left ear and tinnitus was issued in April 1956.

The RO further determined that these disorders were not 
demonstrated in service, and the claims were denied because 
the competent medical evidence did not relate his left ear 
hearing loss and tinnitus to active duty service.  He did not 
appeal the RO's determinations, and the April 1956 rating 
decision became final.  See 38 C.F.R. § 7105.  

In February 2007, the Veteran requested that his claims of 
entitlement to service connection for hearing loss of the 
left ear and tinnitus be reopened.  Based on the procedural 
history outlined above, the issues for consideration are 
whether new and material evidence has been received to reopen 
these claims.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final rating 
decision in April 1956 consisted of service treatment 
records, including a May 1955 service separation examination 
that demonstrated "normal" findings of the ears and drums 
and 15/15 whisper-voice test results for both ears, and a 
March 1956 VA examination demonstrating high-frequency 
deafness of the left ear only and occasional "noises in 
[the] ears."

Because the record at the time of the final April 1956 rating 
decision did not include any in-service symptomatology 
relating to his current disorders of left ear hearing loss 
and tinnitus, the RO explained that the competent medical 
evidence did not relate his current disorders to service.   

The evidence added to the record since the April 1956 rating 
decision included statements by the Veteran purporting to 
establish a causal connection between his hearing loss and 
in-service exposure to drilling noises he experienced as a 
dental assistant, and VA outpatient treatment records, which 
most notably included a February 2007 opinion suggesting that 
his present diagnoses of hearing loss and tinnitus were 
related to service.
 
Of the new evidence provided since the April 1956 rating 
decision, the Veteran's statements and VA outpatient 
treatment records had not previously been submitted to agency 
decisionmakers and are not cumulative or redundant of other 
evidence of record.  As such, that evidence is new under 
38 C.F.R. § 3.156(a).  

Moreover, the Veteran's statements and the February 2007 VA 
treatment record suggest a causal relationship between the 
drilling noises he was exposed to during service and his 
current diagnoses of hearing loss and tinnitus, which was not 
shown at the time of the last final denial.  Therefore, as 
the evidence relates to an unestablished fact of a medical 
nexus which necessary to substantiate the claims, it is found 
to be material.  

Accordingly, as the evidence is both new and material, the 
claims for service connection for hearing loss of the left 
ear and tinnitus are reopened.  Because the RO considered the 
underlying service connection issues in the March 2008 
statement of the case, appellate consideration of these 
issues may proceed at this time.  

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the Veteran has 
established a disability of left ear hearing loss for VA 
disability compensation purposes.  Specifically, a March 1956 
VA auditory examination revealed that that he had an auditory 
thresholds of 40 decibels or greater in the left ear at the 
4000 frequency level.  Therefore, the auditory examination 
established that he has a current disability of left ear 
hearing loss as defined by 38 C.F.R. § 3.385.  Further, a 
February 2007 VA treatment report also reflected a diagnosis 
for bilateral tinnitus.

In determining whether the Veteran was exposed to an injury 
or disease of the ears in service, the Board notes that the 
service treatment reports are absent of any ear pathology 
with the exception of complaints of a right ear earache in 
May 1954.  Further, his service separation examination 
revealed "normal" findings of the ears and drums.  

Despite the absence of complaints of medical treatment for an 
ear disorder in service, the Board acknowledges that the 
Veteran's Form DD-214 showed that he was qualified as a 
dental assistant.  According to an April 2008 statement, he 
stated that he was exposed to a high level of noise from the 
dental instruments utilized in service.  

In this case, the Board finds that exposure to noise such as 
drills is consistent with the Veteran's service occupation as 
a dental assistant.  In giving due consideration to the 
places, types, and circumstances of his service, the Board 
finds that the weight of the evidence indicates that he was 
exposed to noise in service.  See 
38 U.S.C.A. § 1154(a). 
 
Moreover, the medical evidence of record suggests that the 
Veteran's current hearing loss of the left ear and tinnitus 
are related to active duty service.  According to a February 
VA treatment report, the VA examiner opined that it was "as 
likely as not" that his tinnitus and hearing loss were 
related to military service.  In coming to this conclusion, 
the examiner found that he was constantly exposed to high-
pitched noises and dental drills in service and did not have 
any occupational noise hazards after his discharge from 
service.

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and VA opinion of record that is favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports his service-connection 
claims.  Given the positive medical opinion of record 
suggesting that the Veteran's hearing loss of the left ear 
and tinnitus are related to service, the Board finds that 
service connection is warranted for these disabilities. 
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for left ear hearing loss is granted.

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for tinnitus is granted.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted


REMAND

With regard to the remaining issue of entitlement to service 
connection for right ear hearing loss, the Board finds that 
additional development is required to satisfy VA's 
obligations under the VCAA.

Here, the Board notes that the Veteran has offered competent 
statements regarding the symptoms of hearing loss in the 
right ear, and, in a May 2003 VA treatment report, hearing 
loss affecting both ears was noted.  Furthermore, a February 
2007 VA treatment report suggested that his right ear hearing 
loss was related to his military service.  

However, there is insufficient competent medical evidence of 
record to make a decision on the claim.  Specifically, the 
medical evidence does not include an audiometric examination 
or speech recognition scores as required to demonstrate a 
current hearing loss disability of the right ear pursuant to 
38 C.F.R. § 3.385 (2008).  

Therefore, the Board finds that an audiometric examination 
and medical opinion is required to determine the whether the 
Veteran has a current disability of right ear hearing loss.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Tampa, 
Florida, for the period from June 2007 to 
the present.  Any negative search result 
should be noted in the record.  

2.  Schedule the Veteran for an 
appropriate audiology examination to 
determine the nature and etiology of his 
claimed right ear hearing loss.  The 
examination should include an audiometric 
examination as well as speech recognition 
scores as are required to demonstrate a 
current hearing loss disability of the 
right ear pursuant to 38 C.F.R. § 3.385 
(2008).  

3.  The RO should then readjudicate the 
claim for entitlement to service 
connection for right ear hearing loss.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


